Exhibit 23.0Consent of KPMG LLP Consent of Independent Registered Public Accounting Firm The Board of Directors Fox Chase Bancorp, Inc.: We consent to the incorporation by reference in the registration statement on Form S-8 of Fox Chase Bancorp, Inc. (the Company) of our report dated March 12, 2010, with respect to the consolidated statements of condition of Fox Chase Bancorp, Inc. and subsidiary as of December 31, 2009 and 2008, and the related consolidated statements of operations, changes in equity, and cash flows for each of the years in the three-year period ended December 31, 2009, which report appears in the registration statement on Form S-1 (333-165416) of Fox Chase Bancorp, Inc. Our report dated March 12, 2010 on the consolidated statements of condition of Fox Chase Bancorp, Inc. and subsidiary as of December 31, 2009 and 2008, and the related consolidated statements of operations, changes in equity, and cash flows for each of the years in the three-year period ended December 31, 2009, refers to the Company's change in its method of accounting for other-than-temporary impairments of debt securities due to the adoption of FASB Staff Position No. FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments,” (included in FASB ASC Topic 320, Investments-Debt and Equity Securities), as of April 1, 2009. /s/ KPMG LLP Philadelphia, Pennsylvania July 1, 2010
